EX-99.j CONSENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions "Financial Highlights" in the Prospectuses and “Financial Statements” in the Statement of Additional Information and to the incorporation by reference in this Registration Statement (Form N-1A)(Post-Effective Amendment No. 133 to File No. 002-13107; Amendment No. 133 to File No. 811-00750) of Delaware Group Equity Funds II of our report dated January 21, 2010, included in the 2009 Annual Report to shareholders. /s/ Ernst & Young LLPPhiladelphia,
